 

Exhibit 10.6

 

FIRST AMENDMENT TO THE

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Agreement

 

THIS FIRST AMENDMENT (the “Amendment”) is adopted February 8, 2019, by and
between The Farmers National Bank of Emlenton (the “Employer”), and Amanda
Engles (the “Executive”).

 

The Employer and the Executive are parties to a Supplemental Executive
Retirement Plan Agreement dated November 15, 2017 (the “Agreement”). The parties
now wish to amend the Agreement to increase the Executive’s benefits.

 

NOW, THEREFORE, the Employer and the Executive adopt the following amendment to
the Agreement:

 

Section 2.1 of the Agreement shall be deleted and replaced with the following:

 

2.1       Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive an annual benefit in the
amount of Forty-Five Thousand Dollars ($45,000) in lieu of any other benefit
hereunder. The annual benefit will be paid in equal monthly installments
commencing the month following Separation from Service and continuing for twenty
(20) years, subject to the conditions and limitations hereinafter set forth.

 

The Schedule A originally attached to the Agreement shall be deleted in its
entirety and replaced by the Schedule A attached hereto.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have executed this Amendment as indicated below:

 

Executive   Employer       /s/Amanda Engles   By: /s/Jennifer A. Roxbury    
Its: SVP/COO

 

 

 

 



Supplemental Executive Retirement Plan

Schedule A

 

Amanda Engles

 

Birth Date: XX/XX/1978

 

Plan Anniversary Date: 09/30/2019

 

Normal Retirement: XX/XX2043, Age 65

 

Normal Retirement Payment: Monthly for 20 Years

 

Early Termination

 

Amount Payable Monthly
for 5 Years at
Separation from Service

  

Disability

 

Amount Payable Monthly
for 20 Years at Normal
Retirement Age

  

Change In Control

 

Amount Payable Lump
Sum Upon Change in
Control

  

Death

 

Amount Payable Monthly
for 20 Years Upon
Death

  Values As Of  Age  Annual
Benefit 1   Annual
Benefit 2   Lump Sum
Benefit   Annual
Benefit 2  Feb-19  40   3,151    2,530    14,389    1,021  Sep-19  41   5,471  
 4,285    24,984    1,772  Sep-20  42   9,061    6,836    41,381    2,935 
Sep-21  43   12,788    9,294    58,404    4,142  Sep-22  44   16,658    11,661  
 76,075    5,396  Sep-23  45   20,675    13,941    94,421    6,697  Sep-24  46 
 24,845    16,138    113,467    8,048  Sep-25  47   29,175    18,254  
 133,240    9,450  Sep-26  48   33,669    20,292    153,766    10,906  Sep-27 
49   38,335    22,255    175,076    12,417  Sep-28  50   43,179    24,146  
 197,199    13,986  Sep-29  51   48,208    25,967    220,166    15,615  Sep-30 
52   53,429    27,722    244,009    17,306  Sep-31  53   58,849    29,412  
 268,762    19,062  Sep-32  54   64,476    31,040    294,459    20,885  Sep-33 
55   70,317    32,608    321,137    22,777  Sep-34  56   76,381    34,118  
 348,832    24,741  Sep-35  57   82,677    35,573    377,584    26,780  Sep-36 
58   89,213    36,975    407,433    28,897  Sep-37  59   95,998    38,325  
 438,421    31,095  Sep-38  60   103,042    39,625    470,591    33,377  Sep-39 
61   110,355    40,878    503,988    35,745  Sep-40  62   117,946    42,084  
 538,659    38,204  Sep-41  63   125,828    43,247    574,654    40,757  Sep-42 
64   134,010    44,366    612,021    43,408  Apr-43  65   138,926    45,000  
 634,473    45,000 

 

The first line represents the initial plan values as of the plan implementation
date of February 01, 2019.

 

1 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 60 monthly payments. 

2 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 240 monthly payments.

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

Amanda Engles /s/ Amanda L. Engles   By /s/ Jennifer A. Roxbury

 

Date 2/8/19   Title SVP/ COO

 

      Date 2/8/19

 



 